The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 are pending 
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald et al (Pub. No.: US 2014/0201564 A1) in view of Teseitlin et al (Pub. No.: US 2014/0379901 A1) 
As per claim 1, Fitzgerald discloses a non-transitory computer-readable storage medium storing instructions that are executable by one or more processors of a computer system to cause the computer system to: -	specify a group of instances to update (Fitzgerald; Fig 6, col 10 lines: 52-55, col 14 line 65 - col 15 line: 6, wherein for example the group of instances to be updated including instances 206A-206C and/or 202A-202G can be the group of instances as claimed), the group of instances comprising a first number of operational instances (Fitzgerald; Fig 3, 6, col 8 lines: 6-25, wherein the instances to be ; -	specify a deployment configuration to deploy to update the group of instances (Fitzgerald; Fig 6, col 10 lines: 52-55, col 14 lines: 27-36 wherein the deployment plan contain the deployment configuration), -	wherein the deployment configuration indicates configuration options to indicate the deployment is to be performed by creating new instances in the group of instances to replace affected instances in the group of instances with the new instances and then removing the affected instances (Fitzgerald; Fig 6, col 15 lines: 1-28, wherein new instances 206D-206F are added (created) and then the affected instances (206A-206C) are removed ), wherein creation of new instances in the group results in a second number of instances in the group of instances during the update, wherein the second number is larger than the first number (Fitzgerald; Fig 6, col 15 lines: 1-28, wherein adding the new instance 206D-206F will result in six instances ); and-	start an update to the specified group of instances according to the configuration options (Fitzgerald; Fig 5, col 14 lines: 37-45). Fitzgerald does not explicitly disclose retain the affected instances for period of time after the affected instances have been removed from the group; and de-provision the affected instances upon expiration of the period of time. However, Teseitlin discloses that retain the affected instances for period of time after the affected instances have been removed from the group (Teseitlin, paragraph 0118); and de-provision the affected instances upon expiration of the period of time (Teseitlin, paragraph 0118). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Fitzgerald with Teseitlin to retain the affected instances as claimed .

As per claim 2, claim 1 is incorporated and Fitzgerald further discloses that the instances are virtual machine instances offered by a service provider (Fitzgerald; Fig 2, col 2 lines: 49-56, col 3 lines: 1-5).

As per claim 5, claim 1 is incorporated and Fitzgerald further discloses that the group of instances and the deployment configuration is specified via an application programming interface (Fitzgerald;, col 5 lines: 15-22).

Claims 7-9, 11-16 and 18-20 are rejected under the same rational as claims 1-2, 5.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald et al (Pub. No.: US 2014/0201564 A1) in view of Teseitlin et al (Pub. No.: US 2014/0379901 A1) and Hayes et al (Patent. No.: 5170464)

As per claim 3, claim 1 is incorporated and Teseitlin discloses determine that an alarm condition has occurred prior to the expiration of the time period (Teseitlin, paragraph 0118, wherein the alarm can be that the new version exhibits any problems); and Page 2 of 10Application No. 16/171,244responsive to the determining, add the affected instances back to the group of instances (Teseitlin, paragraph 0118, wherein If the new version exhibits any problems, quickly shift traffic back to the old cluster).customer-defined alarm. However, Teseitlin discloses that the alarm is a customer-defined alarm (Hayes, abstract, col 3 lines: 24-35). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Fitzgerald, and Teseitlin with Hayes to have customer-defined alarm as claimed because this would have provided a way to allow user to roll back to the old state in the condition that the user desires which give the user more control and flexibility.
Claims 4, 6, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald et al (Pub. No.: US 2014/0201564 A1) in view of Teseitlin et al (Pub. No.: US 2014/0379901 A1) and Corday et al (Pub. No.: US 2006/0092861 A1) 

As per claim 4, claim 1 is incorporated and Fitzgerald further discloses that the group of instances is hosted by a service provider (Fitzgerald; Fig 2, col 2 lines: 49-56, col 3 lines: 1-5). Fitzgerald and Teseitlin do not explicitly disclose that the deployment configuration specifies a location, at the service provider, of deployable content to be used for the update. However, Corday discloses that the deployment configuration specifies a location, at the service provider, of deployable content to be used for the update (Corday, paragraph 0330, 0464, 0524). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Fitzgerald and Teseitlin with Corday such that a location is specified as claimed because this would have provided a way to enable auto-configuration by providing a common configuration location that system can check to determine and verify deployment configuration.

the deployment configuration indicates a location of deployable content to be deployed during the update, the deployable content comprising executable and non-executable files. However, Corday discloses that the deployment configuration indicates a location of deployable content to be deployed during the update (Corday, paragraph 0330, 0464, 0524). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Fitzgerald and Teseitlin with Corday such that a location is specified as claimed because this would have provided a way to enable auto-configuration by providing a common configuration location that system can check to determine and verify deployment configuration.In addition, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to use executable and non-executable files as a deployable content because this would have provided a way to update the application file and any settings files and/or data files associated with the application.


Claims 17 and 17 are rejected under the same rationale as claims 4 and 6. 

Response to Arguments
Applicant’s arguments filed on 01/08/2021 have been considered but now moot in light of the new grounds of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212.  The examiner can normally be reached on 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454